Citation Nr: 0702551	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from May 29, 2003, to July 
28, 2005, and in excess of 70 percent since July 29, 2005.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957; April 13, 1958, to April 27, 1958; and June 
1958 to March 1979.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted an initial rating of 10 percent 
for PTSD, effective May 29, 2003.

A December 2005 rating decision granted an increased rating 
of 30 percent for PTSD, effective May 29, 2003, and a rating 
of 70 percent effective July 29, 2005.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  As of May 29, 2003, but prior to July 29, 2005, the 
competent medical evidence demonstrates that the veteran's 
PTSD was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency with 
depression, anxiety, and sleep impairment.

2.  Since July 29, 2005, the competent medical evidence 
demonstrates that the veteran's PTSD was manifested by no 
more than occupational and social impairment with difficulty 
in adapting to stressful circumstances including work or 
work-like settings.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent, for PTSD, for the period of May 29, 2003 to July 28, 
2005, and in excess of 70 percent since July 29, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2004; rating 
decisions in July 2004 and December 2005; a statement of the 
case in December 2004; and a supplemental statement of the 
case in December 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The record before the Board contains post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability rating for PTSD is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for PTSD 
from May 29, 2003, to July 29, 2005, and a rating in excess 
of 70 percent since July 29, 2005.

The veteran presented for his August 2003 VA examination 
cleanly dressed.  He reported that he avoided crowds, had 
decreased concentration, and distrusted others.  Although he 
owned his own company, he explained that he had turned over 
management of the company to his son, due to his lack of 
patience and tolerance.  He stated that he was irritable and 
easily angered, had a short fuse, and decreased 
concentration.  He was able to maintain a few relationships 
with other retired military personnel.  The examination 
revealed a depressed mood, slightly dysphoric, with a full 
affect.  Thought content and processes were within normal 
limits.  The veteran denied suicidal and homicidal ideations 
and was alert and oriented times four.  There was no evidence 
of gross memory loss or impairment.  Speech was linear and 
coherent.  The examiner opined that the veteran appeared to 
be functioning fairly well and appeared competent to manage 
his finances.  His condition was diagnosed as PTSD chronic, 
mild to moderate with a GAF score of 65.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

A September 2003 VA treatment record provides that the 
veteran was adequately dressed and well-groomed.  Speech was 
somewhat exaggerated.  Affect was moderately constricted, but 
appropriately reactive.  His thoughts were goal directed, 
without suicidal or homicidal ideations.  Insight and 
judgment were adequate for everyday living.  He had a GAF of 
50.

A December 2003 treatment record shows that the veteran 
complained of depression, anxiety, occasional nightmares, and 
flashbacks.  He denied any other psychiatric concerns.  Upon 
examination, his mood was euthymic with anxious affect.  His 
thought process and content was organized and logical with 
adequate insight and judgment.  Speech was soft and clear.  
He did not report suicidal or homicidal ideations.  His GAF 
was 50.

A January 2004 treatment record provides that the veteran had 
good judgment and insight, organized speech, and a euthymic 
mood and affect without suicidal or homicidal ideations.  In 
March 2004, the veteran reportedly felt more anxious.  His 
GAF was 65.  In June 2004, he reported increased nightmares.  
His mood was moderately anxious with congruent affect.  He 
did not have delusions or hallucinations, or suicidal or 
homicidal ideations.  His GAF was 50.

A July 2005 VA examination reveals that the veteran appeared 
appropriately dressed in casual clean clothing, but without 
special attention to his self-care.  Psychomotor activity 
expressed an agitated, aggravated, impatient, and dysphoric 
mood.  He was alert with a clear sensorium, fully oriented, 
and rationale.  There was a marked pressure of speech.  
Memory and concentration were impaired by the intensity of 
his agitation.  Insight was adequate for good cooperation 
with treatment.  Judgment was functional and of good quality.  
The examiner found that the veteran showed loving and 
fatherly feelings towards his family.  Yet, the examiner 
noted that there was a marked exacerbation of PTSD beyond the 
findings in the August 2003 VA examination report and opined 
that given his condition, it was not in the veteran's best 
interest to attempt to hold a job at that time.  His 
condition was diagnosed as PTSD, chronic, severe.  His GAF 
score was 35 "based on major impairments in family and 
social relationships and of irritability, aggravation, and 
agitation."  He was deemed competent to manage his financial 
affairs.  However, he was unable to continue the operation of 
his company which he sold to his son.

An October 2005 VA treatment record shows that the veteran 
presented for treatment appropriately dressed and groomed.  
His mood was slightly anxious with congruent affect and he 
had no delusions or hallucinations.  His GAF was 52.

A February 2006 VA treatment record reveals that the veteran 
did not socialize and had few friends, was hypervigilent, and 
depressed.  He was found to be pleasant and cooperative.  He 
was adequately groomed with a clear sensorium.  Speech was 
within normal limits in rate, rhythm, volume, and tone.  He 
was goal-directed.  Memory was grossly intact.  Attention and 
concentration were unremarkable.  There were no signs of 
acute psychosis reported or observed.  Mood was depressed 
with appropriate range of congruent affect.  The veteran 
denied both suicidal and homicidal tendencies and was not 
considered to be a danger to himself or others.  Insight, 
judgment, and reliability were adequate.  He had sleep 
disturbances and avoidant behaviors, suffered from anxiety, 
flashbacks, intrusive thoughts, and financial difficulties.  
He experienced clinically significant levels of impairment in 
emotional, social, and occupational functioning.  His 
condition was diagnosed as chronic PTSD.

In April 2006, the veteran reported having a number of 
healthy relationships and looked forward to spending time 
with family and friends.  He had not engaged in any unsafe 
behavior.

The Board finds that an evaluation in excess of 30 percent 
for the period of May 29, 2003, to July 29, 2005, is not 
warranted.  The VA examination reports and treatment records 
show that the veteran's speech was normal.  He did not have 
gross memory loss or impairment.  Apart from a finding of 
exaggerated speech in a September 2003 VA treatment record, 
his speech was found to be normal.  The evidence also shows 
that the veteran suffered from impairment in occupational 
functioning as evidenced by his inability to manage his 
company.  Although the evidence shows disturbances of mood 
and a social impairment in August 2003, the evidence is void 
of findings that the veteran had a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; or 
panic attacks more than once a week; or difficulty in 
understanding complex commands.  The evidence also does not 
show that he had impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.  Therefore, the Board finds that the competent 
medical evidence from May 29, 2003, to July 28, 2005, does 
not support a rating greater than 30 percent.

The Board also finds that a rating in excess of 70 percent 
since July 29, 2005, is not warranted.  A July 2005 VA 
examination shows the examiner's opinion that it was not in 
the veteran's best interest to hold a job.  However, 
subsequent treatment reports do not demonstrate that level of 
occupational impairment.  The veteran's GAF score in October 
2005 was 52, reflecting moderate symptoms.  The February 2006 
treatment report shows a condition less severe than that 
shown by the August 2003 examination report.  At that time, 
the veteran did not meet any of the criteria for a 100 
percent schedular rating and had only "clinically 
significant" levels of social and occupational impairment..  
Therefore, the Board finds that despite the findings of the 
July 2005 VA examination regarding the veteran's occupational 
impairment, subsequent evidence reveals a serious impairment, 
but not total occupational impairment.  The Board also finds 
that the evidence does not show a total social impairment, as 
the veteran had friends and looked forward to spending time 
with his family based on an April 2006 treatment record.  
While the veteran's memory was impaired at the time of the 
July 2005 VA examination, a February 2006 treatment record 
reveals that his memory was grossly intact.  The evidence 
does not show gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal hygiene); 
or disorientation to time or place; or memory loss for names 
of close relatives, own occupation, or name.  Because the 
evidence does not show that the veteran has the symptoms 
listed as typical of a 100 percent schedular rating, the 
Board finds that an increased rating is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of the PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As a result, the veteran's own assertions do not 
constitute competent medical evidence in support of an 
increased evaluation for PTSD.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for increased ratings 
for PTSD and his claim is therefore denied.


ORDER

A rating in excess of 30 percent for PTSD from May 29, 2003, 
to July 28, 2005, and an in excess of 70 percent since July 
29, 2005, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


